DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “interface member” in claims 1-2, 7-11, 15-16, and 20, described in specification paragraph 6.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-4, 10, and 13-14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ouchi (US 9307890).

Regarding claim 1, Ouchi (FIGs 1-3) discloses “A valve for a medical device, comprising: 
a valve stem (58) including a proximal end (top end), a distal end (bottom end), one or more orifices (85, 86), and a lumen (81) in fluid communication with at least one orifice of the one or more orifices, the valve stem configured to be inserted into a valve well (31, see FIGs); 
one or more seals (72A/B, 73, 75) positioned between the proximal and distal ends of the valve stem (see FIGs); 
and an interface member (60) configured to couple with the valve stem (via 61A/B), the interface member further configured to directly couple with the valve well (at 93, 95).”  

Regarding claim 2, Ouchi (FIGs 1-3) discloses “wherein the interface member comprises a well recess (lower pocket in 60 where 93B resides) that is configured to couple with a corresponding protrusion (structure that defines 93A/B, 96A/B) of the valve well.”  

Regarding claim 3, Ouchi (FIGs 1-3) discloses “wherein the corresponding protrusion of the valve well is a circumferential protrusion (see FIG 7, it extends circumferentially relative to 31).”  

Regarding claim 4, Ouchi (FIGs 1-3) discloses “wherein the corresponding protrusion of the valve well is a flange (structure in FIG 7 seen to read on “flange”).”  

Regarding claim 10, Ouchi (FIGs 1-3) discloses “A method of manufacture, comprising:
forming a valve stem (58) including a proximal end (top end), a distal end (bottom end), one or more seals (72A/B, 73, 75) positioned between the proximal and distal ends of the valve stem (see FIGs), a plurality of orifices (85, 86, considered to be two different “orifices” as they open at different orientations), and a lumen (81) in fluid communication with at least one orifice of the plurality of orifices (see FIGs); and 
coupling an interface member (60) to the valve stem (at 61A/B), wherein the interface member is configured to directly couple with a valve well (at 93, 95).”  

Regarding claim 13, Ouchi (FIGs 1-3) discloses “comprising forming the valve stem (58) with a closed distal end (bottom end is solid and therefore “closed”).”

Regarding claim 14, Ouchi (FIGs 1-3) discloses “comprising forming at least one seal (72A) in the one or more seals with a first portion (inner cylindrical portion) having a first thickness (vertical dimension) and a second portion (outermost lip portion) having a second thickness (vertical dimension), wherein the second portion is radially outward of the first portion (see FIGs)) and the second thickness is thinner than the first thickness (see FIGs).”

Regarding claim 15, Ouchi (FIGs 1-3) discloses “A valve for a medical device, comprising: 
an interface member (60); 
a valve stem (58) to which the interface member is couplable (at 61A/B), the valve stem including a proximal end (top end), a distal end (bottom end), two or more orifices (85, 86, considered to be two different “orifices” as they open at different orientations), and a lumen (81) in fluid communication with the two or more orifices (see FIGs); and 
two or more seals (72 A/B, 73, 75) disposed along the valve stem (see FIGs0; 
wherein the interface member is configured to directly couple with a valve well (at 93, 95).”  

Regarding claim 16, Ouchi (FIGs 1-3) discloses “wherein the interface member comprises a well recess (lower pocket in 60 where 93B resides) that is configured to couple with a corresponding protrusion (structure that defines 93A/B, 96A/B) of the valve well.”  

Regarding claim 17, Ouchi (FIGs 1-3) discloses “wherein the corresponding protrusion of the valve well is a circumferential protrusion (see FIG 7, it extends circumferentially relative to 31).”  

Regarding claim 18, Ouchi (FIGs 1-3) discloses “wherein the corresponding protrusion of the valve well is a flange (structure in FIG 7 seen to read on “flange”).”  

Claim(s) 1-4, 10-11, and 15-18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Takahashi (US 5027791). 

Regarding claim 1, Takahashi (FIGs 1-4) discloses “A valve for a medical device, comprising: 
a valve stem (30) including a proximal end (top end), a distal end (bottom end), one or more orifices (36, 37), and a lumen (54) in fluid communication with at least one orifice of the one or more orifices (see FIGs), the valve stem configured to be inserted into a valve well (20; see FIGs); 
one or more seals (31-34) positioned between the proximal and distal ends of the valve stem (see FIGs); 
and an interface member (23, 40) configured to couple with the valve stem (mechanically coupled via 38, 39, 40), the interface member further configured to directly couple with the valve well (threads b/n 23, 20).”  

Regarding claim 2, Takahashi (FIGs 1-4) discloses “wherein the interface member (23, 40) comprises a well recess (female threads of 23 read on “recess”) that is configured to couple with a corresponding protrusion (top male threads portion of 20 read on “protrusion” as it protrudes up/out from tubular portion of 20) of the valve well.”  

Regarding claim 3, Takahashi (FIGs 1-4) discloses “wherein the corresponding protrusion of the valve well is a circumferential protrusion (threaded top portion is circumferential).”  

Regarding claim 4, Takahashi (FIGs 1-4) discloses “wherein the corresponding protrusion of the valve well is a flange (read on “flange” as it is radially larger than passage portion of 20).”  

Regarding claim 10, Takahashi (FIGs 1-4) discloses “A method of manufacture, comprising:
forming a valve stem (30) including a proximal end (top end), a distal end (bottom end), one or more seals (31-34) positioned between the proximal and distal ends of the valve stem (see FIGs), a plurality of orifices (36, 37), and a lumen (54) in fluid communication with at least one orifice of the plurality of orifices (see FIGs); and 
coupling an interface member (23, 40) to the valve stem (via 40), wherein the interface member is configured to directly couple with a valve well (threads between 23/40 and 20 at top of 20).”  

Regarding claim 11, Takahashi (FIGs 1-4) discloses “wherein the method comprises sealing the lumen at the proximal end of the valve stem with the interface member (understood that 54 is sealed at its top end via 50, 52, 38).”  

Regarding claim 15, Takahashi (FIGs 1-4) discloses “A valve for a medical device, comprising: 
an interface member (23, 40); 
a valve stem (32) to which the interface member is couplable (at 40), the valve stem including a proximal end (top end), a distal end (bottom end), two or more orifices (36, 37), and a lumen (54) in fluid communication with the two or more orifices (see FIGs); and 
two or more seals (31-34) disposed along the valve stem; 
wherein the interface member is configured to directly couple with a valve well (threaded at top end of 20).”  

Regarding claim 16, Takahashi (FIGs 1-4) discloses “wherein the interface member (23, 40) comprises a well recess (female threads of 23 read on “recess”) that is configured to couple with a corresponding protrusion (top male threads portion of 20 read on “protrusion” as it protrudes up/out from tubular portion of 20) of the valve well.”  

Regarding claim 17, Takahashi (FIGs 1-4) discloses “wherein the corresponding protrusion of the valve well is a circumferential protrusion (threaded top portion is circumferential).”  

Regarding claim 18, Takahashi (FIGs 1-4) discloses “wherein the corresponding protrusion of the valve well is a flange (read on “flange” as it is radially larger than passage portion of 20).”  


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 7, 8, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ouchi or Takahashi in view of Grudo et al (US 20130303844) para 41.

Regarding claims 7 and 8, Ouchi and Takahashi are respectively silent regarding “wherein the interface member is formed of a flexible material” and “wherein the interface member is formed of silicone or a thermoplastic elastomer”.
  	However, Grudo (paragraph 41) teaches it is known in the art of endoscope valves analogous to Ouchi/Takahashi that components thereof can be “made from a suitable material such as for example, polyurethane, polyurea, polyether(amide), PEBA, thermoplastic elastomeric olefin, copolyester, styrenic thermoplastic elastomer, carbon fiber, glass fiber, ceramics, methacrylates, poly (N-isopropylacrylamide), PEO-PPO-PEO (pluronics), rubber, plastic (e.g., polycarbonates), ABS, MABS, silicone, or the like or combinations thereof”.
	Therefore it would have been obvious, before the effective filing date, to design the interface member material of Ouchi or Takahashi such that “wherein the interface member is formed of a flexible material” and “wherein the interface member is formed of silicone or a thermoplastic elastomer”, as taught by Grudo, as choosing a known preferred material to make a structure to achieve the same expected result of said structure would be within routine skill in the art. One benefit would be to utilize a material that can be easily accessible and inexpensive.

Regarding claim 20, Ouchi and Takahashi are respectively silent regarding “wherein the interface member is formed of a flexible material.”
 	However, Grudo (paragraph 41) teaches it is known in the art of endoscope valves analogous to Ouchi/Takahashi that components thereof can be “made from a suitable material such as for example, polyurethane, polyurea, polyether(amide), PEBA, thermoplastic elastomeric olefin, copolyester, styrenic thermoplastic elastomer, carbon fiber, glass fiber, ceramics, methacrylates, poly (N-isopropylacrylamide), PEO-PPO-PEO (pluronics), rubber, plastic (e.g., polycarbonates), ABS, MABS, silicone, or the like or combinations thereof”.
	Therefore it would have been obvious, before the effective filing date, to design the interface member material of Ouchi or Takahashi such that “wherein the interface member is formed of a flexible material”, as taught by Grudo, as choosing a known preferred material to make a structure to achieve the same expected result of said structure would be within routine skill in the art. One benefit would be to utilize a material that can be easily accessible and inexpensive.

Claim(s) 5-6, 12, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ouchi or Takahashi, in view of Bellofatto (US 20150144215).

Regarding each of claims 5, 6, and 19, Ouchi and Takahashi are respectively silent regarding “wherein the well recess is configured to couple with the corresponding protrusion of the valve well by a snap [interference] fit.”  
	However, Bellofatto (FIG 9-10) teaches a valve stem assembly analogous to both Ouchi and Takahashi, comprising an “interface member” 110 having a “well recess” 114  that couple with a “protrusion” of a valve well 96 (paragraph 54: “the slots 114, for example, may allow the longitudinal extensions 113 to act as tangs that are configured to be moved outwardly from the longitudinal axis of the valve assembly (e.g., by flexing) as the inner surface of the longitudinal extensions are guided over mating ridges defined by the outer surface of the air/water cylinder 96 as the valve assembly is inserted into an operating position therein”; interaction highlighted read on “snap interference fit”, as a piece deforms around a mating ridge).
	Therefore it would have been obvious, before the effective filing date, to modify the coupling between the interference member and valve well of Ouchi or Takahashi such that “wherein the well recess is configured to couple with the corresponding protrusion of the valve well by a snap [interference] fit”, as taught by Bellofatto, to provide a coupling that forms a positive lock that requires a force in a single direction.

Regarding claim 12, Ouchi/Takahashi are respectively silent regarding “comprising removing a forming core pin from the lumen via an orifice of the one or more orifices, wherein the orifice is comprised in the proximal end of the valve stem.” 
	However, Bellofatto (FIG 12a) teaches the molding of a valve stem 120 analogous to Takahashi, the mold comprising a rod insert (read on “core pin”) which forms the interior of the spool, wherein the core pin is then removed after the molding is complete (it is understood that prior to the position in FIG 12a, that the unnumbered rod is removed from 120 to form 123 in the first molding step).
	Therefore it would have been obvious, before the effective filing date, to construct the stem of Takahashi or Ouchi with a known molding method such that the method comprises “removing a forming core pin from the lumen via an orifice of the one or more orifices, wherein the orifice is comprised in the proximal end of the valve stem”, as taught by Bellofatto, as applying a known fabrication method to achieve the same expected result (a hollow stem) is within ordinary skill in the art. A benefit for doing so is to form the valve into a predetermined interior shape, for a more consistent assembly.

Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ouchi or Takahashi.

Ouchi/Takahashi are respectively silent regarding “wherein the interface member has a hardness between 25 and 75 durometers.”
	It would have been obvious, before the effective filing date, to design the interface member material of Ouchi or Takahashi such that “wherein the interface member has a hardness between 25 and 75 durometers”, as the structure itself is already disclosed by the prior art, and choosing a preferred metric value/dimension to achieve the same expected result (25-75 durometers understood in the art as hard elastomers generally, which would function as the interference members) would be within routine skill in the art. One benefit would be to use a material that is not sharp or brittle. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK C WILLIAMS whose telephone number is (571)431-0767. The examiner can normally be reached M-F 9:00-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mary McManmon can be reached on 571-272-6007. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PATRICK C WILLIAMS/Primary Examiner, Art Unit 3753